     Case 1:18-cr-00457-AJT Document 102 Filed 04/12/19 Page 1 of 3 PageID# 733



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


                    MOTION TO ADJOURN PRE-TRIAL MOTIONS AND
                         REQUEST A STATUS CONFERENCE

         For the reasons set forth below, Mr. Rafiekian moves the Court to (1) adjourn sine die the

April 15, 2019 deadlines to file all pre-trial motions and notice pursuant to Section 5 of the

Classified Information Procedures Act (“CIPA”), and (2) schedule a status conference to discuss

and set new dates for these filings.

         On April 10, 2019, counsel for the government informed counsel for Mr. Rafiekian that

its review of classified documents was taking longer than expected. The government further

acknowledged that it would be unreasonable to require Mr. Rafiekian to provide notice pursuant

to CIPA Section 5 by the April 15, 2019 deadline. The government explained it would like to

schedule a status conference to discuss these issues with the Court.

         On March 5, 2019, Mr. Rafiekian issued subpoenas to non-parties Covington & Burling

LLP (“Covington”) and Kristen Verderame for the entire client files related to their

representation of Flynn Intel Group, Inc. (“FIG”). On April 9, 2019, this Court denied

Covington’s and Verderame’s motions to quash the subpoenas and ordered that they produce all

documents responsive to the subpoenas by April 20, 2019, five days after the current pre-trial

motion deadline. Covington’s and Verderame’s client files will likely contain important

information regarding FIG’s registration under the Foreign Agents Registration Act (“FARA”),

which forms the basis of the government’s charges against Mr. Rafiekian. That information will
 Case 1:18-cr-00457-AJT Document 102 Filed 04/12/19 Page 2 of 3 PageID# 734



also likely contain information regarding FIG’s purported waiver of attorney-client privilege,

which may provide grounds for a motion to suppress. In addition, the subpoenaed material may

reveal additional grounds for pre-trial motions currently unknown to Mr. Rafiekian. Because,

under the current schedule, Mr. Rafiekian will not receive the subpoenaed material from the

Covington and Verderame until five days after the pre-trial motion deadline, an extension of this

deadline is appropriate.

       For the foregoing reasons, Mr. Rafiekian requests that the Court to (1) adjourn sine die

the April 15, 2019 deadlines with respect to all pre-trial motions and notice pursuant to Section 5

of the Classified Information Procedures Act (“CIPA”), and (2) schedule a status conference to

discuss and set new dates for these filings.

Dated: April 12, 2019                                Respectfully submitted,

                                                     /s/ Mark J. MacDougall
                                                     Mark J. MacDougall (Pro Hac Vice)
                                                     Stacey H. Mitchell (Pro Hac Vice)
                                                     John C. Murphy (Pro Hac Vice)
                                                     Counsel for Bijan Rafiekian
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     1333 New Hampshire Avenue, NW
                                                     Washington, DC 20036
                                                     Telephone: (202) 887-4000
                                                     Fax: (202) 887-4288
                                                     E-mail: mmacdougall@akingump.com
                                                              shmitchell@akingump.com

                                                     /s/ Robert P. Trout
                                                     Robert P. Trout (VA Bar # 13642)
                                                     Counsel for Bijan Rafiekian
                                                     Trout Cacheris & Solomon PLLC
                                                     1627 Eye Street, NW
                                                     Suite 1130
                                                     Washington, DC 20006
                                                     Telephone: (202) 464-3311
                                                     Fax: (202) 463-3319
                                                     E-mail: rtrout@troutcahceris.com



                                                 2
 Case 1:18-cr-00457-AJT Document 102 Filed 04/12/19 Page 3 of 3 PageID# 735



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 12th day of April 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Motion to Adjourn Pre-Trial Motions and Request a Status Conference were

sent via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov


                                                    /s/ Robert P. Trout
                                                    Robert P. Trout (VA Bar # 13642)




                                                3
